 


109 HR 4603 IH: Pandemic and Seasonal Influenza Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4603 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mrs. Lowey (for herself, Ms. Pelosi, Mr. Hoyer, Mr. Menendez, Mr. Emanuel, Ms. DeLauro, Mr. George Miller of California, Mr. Spratt, Mr. Dingell, Mr. Obey, Mr. Waxman, Mr. Lantos, Mr. Conyers, Mr. Thompson of Mississippi, Mr. Markey, Mr. Pallone, Mr. Brown of Ohio, Ms. DeGette, Mrs. Capps, Ms. Schakowsky, Ms. Baldwin, Ms. McCollum of Minnesota, Mr. Cummings, Ms. Bordallo, Ms. Solis, Mr. Lewis of Georgia, Mr. Owens, Mr. McGovern, Ms. Matsui, Mr. McNulty, Mr. Davis of Illinois, Mrs. Davis of California, Mrs. Maloney, Mr. Moran of Virginia, Ms. Schwartz of Pennsylvania, Mr. Chandler, Mr. Case, Mr. Kildee, Mr. Crowley, Mr. Larson of Connecticut, Mr. Grijalva, Mr. Hinchey, Mrs. Christensen, Mr. McDermott, Mr. Ackerman, Mr. Levin, Mr. Abercrombie, Mr. Serrano, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Resources, Agriculture, International Relations, Education and the Workforce, Science, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Public Health Service Act with respect to pandemic influenza, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Pandemic and Seasonal Influenza Act of 2005 . 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Domestic programs regarding seasonal and pandemic influenza 
Sec. 101. Emergency declaration; compensation program; liability protections 
Sec. 102. Additional funding for various programs and activities relating to seasonal and pandemic influenza 
Sec. 103. Accountability 
Sec. 104. Grants to improve State, local, and hospital preparedness for and response to public health emergencies; State pandemic influenza preparedness plans 
Sec. 105. Partnerships for community and hospital preparedness 
Sec. 106. Purchase of unsold doses of seasonal vaccines 
Sec. 107. Surveillance 
Sec. 108. Global Network for Avian Influenza Surveillance 
Sec. 109. Procurements for Strategic National Stockpile 
Sec. 110. National tracking and distribution system for vaccines and anti-virals 
Sec. 111. Public education and awareness campaign 
Sec. 112. Health professional training 
Sec. 113. Research at National Institutes of Health 
Sec. 114. Research at Centers for Disease Control and Prevention 
Sec. 115. Collaboration with National Science Foundation regarding effective communication strategies 
Sec. 116. Funds for inspections of manufacturing facilities; postmarket safety 
Sec. 117. Coordination with Department of Homeland Security 
Sec. 118. Definition 
Title II—Protecting health care workers and first responders from pandemic Influenza 
Sec. 201. Preparedness and response 
Sec. 202. Relation to States and political subdivisions receiving funds under title I 
Title III—International assistance to combat the avian influenza virus 
Sec. 301. Findings 
Sec. 302. Bilateral assistance 
Sec. 303. Multilateral assistance 
Sec. 304. Establishment of multi-donor trust fund 
Sec. 305. Coordinator of United States assistance to combat the avian influenza virus 
Sec. 306. Designation of high risk foreign countries and development of country strategies 
Sec. 307. United States avian influenza virus early warning system 
Sec. 308. Report 
Sec. 309. Definitions 
Sec. 310. Authorization of appropriations   
IDomestic programs regarding seasonal and pandemic influenza 
101.Emergency declaration; compensation program; liability protectionsTitle XXI of the Public Health Service Act (42 U.S.C. 300aa–1 et seq.) is amended by adding at the end the following: 
 
3Pandemic influenza 
AEmergency declaration regarding covered countermeasure 
2141.Emergency declaration 
(a)In generalIf the Secretary determines that a virus is causing pandemic influenza in humans, or that there is a credible risk that a particular virus may in the future cause such influenza, the Secretary may, through publication in the Federal Register, issue a declaration providing that parts B and C (relating to compensation for injuries, and to immunity from liability and to civil actions against the Federal Government for compensation, respectively) are in effect with respect to the countermeasure or countermeasures specified in the declaration. 
(b)Certain requirementsA declaration under subsection (a) is effective with respect to a countermeasure for purposes of this subtitle only if the declaration— 
(1)identifies a category or categories of individuals and recommends that the countermeasure be administered to individuals in such categories for the purpose of preventing the influenza involved; and 
(2)specifies the period during which the declaration will be in effect, including a beginning date and an ending date. 
(c)AmendmentsThe Secretary may, through publication in the Federal Register, amend a declaration under subsection (a), including an amendment to shorten or extend the effective period of the declaration. 
(d)DefinitionsFor purposes of this subtitle: 
(1)The term countermeasure means a vaccine that— 
(A)is licensed under section 351 to prevent influenza (or a particular type of influenza); or 
(B)is authorized for emergency use under section 564 of the Federal Food, Drug, and Cosmetic Act to prevent influenza (or a particular type of influenza).   
(2)The term covered countermeasure means a countermeasure specified in a declaration under subsection (a). 
(3)The term covered individual, with respect to a declaration under subsection (a), means an individual— 
(A)who is within a category of individuals identified in the declaration pursuant to subsection (b)(1); and 
(B)to whom a countermeasure specified in the declaration has been administered. 
BCompensation program 
2151.Compensation for injuries for administration during effective period of declaration 
(a)In generalThe Secretary shall by regulation establish in accordance with this part a program under which compensation may be paid for a countermeasure-related injury or death that is associated with the administration of a covered countermeasure to a covered individual during the effective period of the applicable declaration under section 2141(a). 
(b)Relationship to national vaccine injury compensation program under subtitle 2 
(1)In generalExcept as otherwise provided in this part, the provisions of subtitle 2 (including provisions taking effect on or after the effective date of this section) apply with respect to a covered countermeasure to the same extent and in the same manner as such provisions apply with respect to a vaccine included on the vaccine injury table under section 2114. 
(2)Limitation regarding subtitle 2 vaccinesSubsection (a) does not apply with respect to a covered countermeasure if the countermeasure is included on the vaccine injury table under section 2114. 
(3)Separate program; separate judicial resourcesThis subtitle may not be construed as having any legal effect on the program under subtitle 2. The program under subsection (a) shall, consistent with applicable appropriations Acts, be administered in a manner that ensures that administrative resources of the United States Claims Courts used for the program under subtitle 2 are not, by reason of the program under this part, reduced below the level of such resources used for such program for fiscal year 2006, as adjusted to offset the effects of inflation occurring after the beginning of such fiscal year. 
(c)Compensation secondary to other coverage 
(1)In generalExcept as provided in paragraph (2), compensation under subsection (a) shall be secondary to any obligation of the United States, or any third party (including any State or local governmental entity, private insurance carrier, or employer), under any other provision of law or contractual agreement to pay for or provide such compensation. 
(2)Certain programsParagraph (1) does not apply with respect to the program under title XIX of the Social Security Act or the program under part C of this subtitle. 
(3)Payments pursuant to subrogationWith respect to an obligation to which compensation under subsection (a) is secondary for purposes of paragraph (1), the Secretary may, notwithstanding such obligation, make a payment under subsection (a) in the amount of the obligation if such payment is requested by or on behalf of the covered individual involved. If the Secretary makes such a payment— 
(A)the rights of such individual under the obligation are subrogated to the Federal Government; 
(B)the Secretary, pursuant to such subrogation, shall collect the amount due the covered individual under the obligation; and 
(C)the Secretary shall deposit the amount collected under subparagraph (B) in the fund under section 2153.  
2152.Variations from subtitle 2 program 
(a)In generalFor purposes of section 2151(b)(1), the applicability with respect to a covered countermeasure of the provisions of the program under subtitle 2 is subject to this section.  
(b)Source of funds for compensationAmounts for providing compensation under section 2151(a) are available under section 2153, not from a tax imposed on the sale of such countermeasure under the Internal Revenue Code of 1986. 
(c)Injury tableWith respect to section 2114 as applied for purposes of section 2151(a), the Secretary shall include in the injury table provisions regarding a covered countermeasure as soon as is practicable after the Secretary issues the applicable declaration under section 2141(a).  
(d)Compensation in event of deathWith respect to section 2115(a)(2) as applied for purposes of section 2151(a), an award for the estate of the deceased shall be— 
(1) if the deceased was under the age of 18, $250,000, as increased to the extent necessary to offset the effect of inflation occurring after the beginning of fiscal year 2006; or 
(2) if the deceased was 18 years of age or older, the greater of— 
(A)$250,000, as so increased; or 
(B)the projected loss of employment income, except that the amount under this item may not exceed an amount equal to 400 percent of the amount that applies under subparagraph (A). 
(e)Election regarding civil actionWith respect to the election under sections 2111(a)(2) and 2121 to file a civil action, such an election does not apply for purposes of section 2151(a). The authority to bring a civil action with respect to liability arising out of the administration of a covered countermeasure, and the relationship between such an action and compensation under section 2151(a), is regulated by part C.  
2153.Injury compensation fund 
(a)In generalThere is established within the Treasury of the United States a fund to be known as the Pandemic Influenza Countermeasure Injury Compensation Fund (referred to in this section as the Fund). The Fund shall consist of amounts appropriated in subsection (b). Amounts appropriated for the Fund are available until expended. 
(b)FundsThere is hereby appropriated, out of any amounts in the Treasury not otherwise appropriated, such sums as may be necessary for each fiscal year— 
(1)to provide compensation under section 2115 as applied for purposes of section 2151(a); and 
(2)to provide for the administrative expenses of carrying out this part. 
CLiability protections; civil actions for compensation 
2161.Civil actions against Federal Government; individual immunity of manufacturers, distributors, and health care providers 
(a)Deemed status of covered persons as federal employees 
(1)Deemed status; civil action against federal governmentFor purposes of section 224(a), and subject to the provisions of this section, a covered person shall be deemed to be an employee of the Public Health Service with respect to liability arising out of the administration of a covered countermeasure to a covered individual during the effective period of the applicable declaration by the Secretary under section 2141(a). 
(2)Covered personFor purposes of this part, the term covered person, when used with respect to the administration of a covered countermeasure, means a person who is— 
(A)a manufacturer or distributor of such countermeasure; 
(B)a health care entity under whose auspices— 
(i)the countermeasure was administered; 
(ii)a determination was made as to whether, or under what circumstances, an individual should receive the countermeasure; 
(iii)the immediate site of administration of the countermeasure on the body was monitored, managed, or cared for; or 
(iv)an evaluation was made of whether the administration of the countermeasure was effective; 
(C)a qualified person who administered the countermeasure; 
(D)a State, a political subdivision of a State, or an agency or official of a State or of such a political subdivision, if such State, subdivision, agency, or official has established requirements, provided policy guidance, supplied technical or scientific advice or assistance, or otherwise supervised or administered a program with respect to administration of such countermeasures; 
(E)an official, agent, or employee of a person described in subparagraph (A), (B), (C), or (D); 
(F)a contractor of, or a volunteer working for, a person described in subparagraph (A), (B), or (D), if the contractor or volunteer performs a function for which a person described in such subparagraph is a covered person; or 
(G)an individual who has privileges or is otherwise authorized to provide health care under the auspices of an entity described in subparagraph (B). 
(3)Qualified personFor purposes of this part, the term qualified person, when used with respect to the administration of a covered countermeasure, means a licensed health professional or other individual who— 
(A)is authorized to administer such countermeasure under the law of the State in which the countermeasure was administered; or 
(B)is otherwise authorized by the Secretary to administer such countermeasure. 
(4)Arising out of administration of a covered countermeasureFor purposes of this part, the term arising out of administration of a covered countermeasure, when used with respect to a claim or liability, includes a claim or liability arising out of— 
(A)determining whether, or under what conditions, an individual should receive a covered countermeasure; 
(B)obtaining informed consent of an individual to the administration of a covered countermeasure; or 
(C)monitoring, management, or care of an immediate site of administration on the body of a covered countermeasure, or evaluation of whether the administration of the countermeasure has been effective. 
(b)Liability of federal government only for administrations within scope of declarationExcept as provided in subsection (g)(2)(B), the United States shall be liable under this section with respect to a claim arising out of the administration of a covered countermeasure to an individual only if— 
(1)the countermeasure was administered to the individual by a qualified person for the purpose of preventing influenza (or a type of influenza); 
(2)such administration by the qualified person was during the effective period of such declaration; and 
(3) 
(A)the individual was at the time of such administration a covered individual under the applicable declaration under section 2141(a); or 
(B)the qualified person had reasonable grounds to believe that the individual was within a category of individuals identified in the declaration.  
(c)Variations from title 28 remedy 
(1)Inapplicability of certain exceptions from liabilityNotwithstanding the provisions of law referred to in section 224(a) that provide a remedy pursuant to such section (relating to title 28, United States Code), the following exceptions from liability under such provisions do not apply for purposes of a civil action pursuant to subsection (a): 
(A)The exception established in section 2680(a) of title 28, United States Code (known as the discretionary function exception). 
(B)The exception established in section 2680(h) of such title (relating to intentional torts). 
(C)The exception for strict liability in tort pursuant to section 1346(b) of such title. 
(D)The exception established in section 2680(k) of such title (relating to claims arising in a foreign country), except that such section is inapplicable only in the case of a covered individual who is a United States citizen, a member of the Armed Forces, or the spouse or child of a member of such Forces. 
(E)The exception established in Feres v. United States, 340 U.S. 135 (1950) (relating to injuries to military personnel sustained incident to service, and known as the Feres doctrine).  
(2)Breach of warrantyNotwithstanding the provisions of law referred to in section 224(a) that provide a remedy pursuant to such section, the liability of the United States shall, for purposes of a civil action pursuant to subsection (a), include liability based on a claim of breach of warranty. 
(3)Unavailability of government contractor defenseIn a civil action pursuant to subsection (a), the United States may not assert the defense established in Boyle v. United Technologies Corp, 487 U.S. 500 (1988) (relating to compliance with Federal contracts, and known as the government contractor defense). 
(4)Governing lawNotwithstanding the provisions of law referred to in section 224(a) that provide a remedy pursuant to such section, for purposes of a civil action pursuant to subsection (a): 
(A)References in section 1346(b) and chapter 171 of title 28, United States Code, to the place where the act or omission complained of occurred are deemed to be references to the place where the injury occurred, subject to subparagraph (B). 
(B)For purposes of subparagraph (A) as applied for purposes of paragraph (1)(D), the place of injury is deemed to be the domicile in the United States of the covered individual involved, or if such individual does not have a domicile in the United States, the place in the United States that was the most recent domicile in the United States of the individual. 
(5)VenueFor purposes of a civil action pursuant to subsection (a), the reference in section 1402(b) of title 28, United States Code, to the place wherein the act or omission complained of occurred is deemed to be a reference to the place wherein the injury occurred.  
(d)Relation to part B program 
(1)In generalA person may not, pursuant to subsection (a), bring a claim under section 224(a) unless such person has exhausted such remedies as are available under part B, except that if the Secretary fails to make a final determination on a request for compensation filed in accordance with the requirements of such part within 240 days after such request was filed, the person may seek any remedy that may be available under this section. 
(2)Rule of construction regarding civil actions against federal governmentThis section shall not be construed as superseding or otherwise affecting the application of a requirement, under chapter 171 of title 28, United States Code, to exhaust administrative remedies. 
(3)Tolling of statute of limitationsThe time limit for filing a claim pursuant to this section, or for filing an action based on such claim, shall be tolled during the pendency of a petition for compensation under part B. 
(4)OffsetThe value of compensation provided under part B for an incident or series of incidents shall be offset against the amount of an award, compromise, or settlement of money damages in a claim or suit pursuant to subsection (a) based on the same incident or series of incidents. 
(e)ExclusivityFor purposes of subsection (a), the remedy provided by section 224(a) shall be exclusive of any other civil action or proceeding for any claim or suit this section encompasses, except for a proceeding under part B. 
(f)Removal of action to united states district court 
(1)In generalAny civil action brought in a State court against a covered person with respect to liability described in subsection (a) shall be removed without bond to the district court of the United States of the district and division embracing the place wherein the action is pending, subject to subsection (c)(5), and the proceeding deemed a civil action brought against the United States pursuant to subsection (a). 
(2)Certain proceduresWith respect to section 224(c) as applied for purposes of subsection (a), the following applies: 
(A)Paragraph (1) of this subsection applies in lieu of the first sentence of such section. 
(B)A civil action in a State court shall be considered as having been brought against a covered person with respect to liability described in subsection (a) if, in the pleadings for the action— 
(i)the plaintiff alleges that a vaccine caused the injury involved and seeks damages for the injury; and 
(ii)the plaintiff or the defendant alleges that a Federal declaration has been issued with respect to the vaccine (without regard to whether section 2141(a) is specified), or the defendant alleges that Federal law grants the defendant immunity from liability for the injury (without regard to whether the defendant states that the defendant is a covered person under this section), or both.  
(g)Cooperation of covered person with federal government 
(1)In generalThis section applies with respect to a covered person only if the person cooperates with the United States in the processing and defense of the claim or action involved. 
(2)Consequences of failure to cooperateUpon the motion of the United States or any other party and upon finding that a covered person has failed to cooperate within the meaning of paragraph (1)— 
(A)the court shall substitute such person as the party defendant in place of the United States and, upon motion, shall remand any such suit to the court in which it was instituted if it appears that the court lacks subject matter jurisdiction; 
(B)the United States shall not be liable based on the acts or omissions of such person; and 
(C)the Attorney General shall not be obligated to defend such action. 
(h)Recourse against covered person in case of gross misconduct or contract violation 
(1)In generalShould payment be made by the United States to any claimant bringing a claim pursuant to this section, either by way of administrative determination, settlement, or court judgment, the United States shall have, notwithstanding any provision of State law, the right to recover for that portion of the damages so awarded or paid, as well as interest and any costs of litigation, resulting from the failure of any covered person to carry out any obligation or responsibility assumed by such person under a contract with the United States or from any grossly negligent, reckless, or illegal conduct or willful misconduct on the part of such person. 
(2)VenueThe United States may bring an action pursuant to paragraph (1) against such person in the judicial district of the United States in which such person resides or has its principal place of business. . 
102.Additional funding for various programs and activities relating to seasonal and pandemic influenza 
(a)In generalWith respect to influenza, there is authorized to be appropriated, as described in subsections (b) and (c), a total of $1,975,000,000 in addition to amounts otherwise authorized to be appropriated. 
(b)Fiscal year 2006In addition to amounts otherwise authorized to be appropriated for fiscal year 2006 for the following programs and activities, there are authorized to be appropriated for such fiscal year for such programs and activities the following amounts: 
(1)For seasonal influenza vaccine, $465,000,000, to remain available until expended, subject to providing for 15,000,000 doses in fiscal year 2006 and increasing to 35,000,000 doses in fiscal year 2008. 
(2)For removing the unfunded mandate on States for purchasing anti-virals, $510,000,000, to remain available until expended. 
(3)For funding for States and local governments for pandemic influenza planning activities, $200,000,000, to remain available until expended. 
(4)For an international effort lead by the United States to detect and contain an influenza pandemic, $500,000,000, to remain available until expended. 
(c)Fiscal years 2006 through 2010In addition to amounts otherwise authorized to be appropriated for fiscal years 2006 through 2010 for States and local governments to restore preparedness grants, to increase the capacity to provide immunizations against influenza, and to develop surge capacity in medical facilities, there is authorized to be appropriated for such purposes $300,000,000 for each of the fiscal years 2006 through 2010. 
(d)Vaccine compensation program regarding pandemic influenzaFor compensation under part B of subtitle 3 of title XXI of the Public Health Service (as added by section 101 of this Act), amounts are available as provided in section 2153 of such part. 
103.Accountability 
(a)Annual reports to CongressSubject to subsection (b), the Secretary shall annually submit to the Congress a report that provides information on the following with respect to pandemic influenza preparedness: 
(1)Progress on the implementation of the HHS Pandemic Influenza Plan (issued by the Secretary in November 2005). 
(2)Actions of the Secretary to coordinate the provision of technical assistance across Federal agencies and State and local governments. 
(3)Outreach and education campaigns conducted by the Secretary for businesses, health care providers, and the public. 
(4)Actions of the Secretary to address supply-chain issues. 
(5)The extent to which the HHS Pandemic Influenza Plan has been directed toward traditionally underserved populations, including low-income, racial and ethnic minorities, immigrants, and uninsured populations. 
(6)Any deficiencies in such Plan that have been identified by the Comptroller General of the United States under subsection (e). 
(b)Plan for education of health professionals regarding vaccine; postimmunization follow-up and surveillanceThe first report under subsection (a) shall be submitted not later than 90 days after the date of the enactment of this Act. Such first report shall include the following plans with respect to a vaccine against pandemic influenza: 
(1)With respect to health professionals who will administer the vaccine, a plan to educate the professionals on the known or suspected complications of the vaccine, side effects of the vaccine, and precautions regarding the vaccine. Such plan shall include the following: 
(A)Education on— 
(i)the locations at which individuals should seek postimmunization follow-up medical care for adverse health conditions that may be associated with the vaccine; and 
(ii)obtaining compensation for injuries from the vaccine through the National Vaccine Injury Compensation Program under subtitle 2 of title XXI of the Public Health Service Act, or through the compensation program under part B of subtitle 3 of such title (as added by section 101 of this Act), as the case may be. 
(B)Provisions for updating the educational content of the plan pursuant to information from postimmunization surveillance described in paragraph (2).  
(2)A plan for postimmunization surveillance. Such plan shall include provisions for the surveillance and reporting of the health effects of the vaccine, and a statement of whether such activities will include personal interviews and follow-up health screenings. 
(3)A plan for determining the populations for which the vaccine is contraindicated and for determining prescreening recipients of the vaccine, and for disseminating such information, including a specification of the means of dissemination. Such plan shall include information on the implementation of confidential methods of prescreening to be used by health professionals to determine if a potential vaccine recipient is a member of such a population. 
(c)Poultry workers 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services, in coordination with the Secretary of Agriculture, the Secretary of Interior, and the Secretary of Labor, shall convene a meeting of experts, representatives of the poultry industry, representatives of poultry workers and other appropriate parties to evaluate the risks to poultry workers posed by exposure to the H5N1 virus, the likelihood of transmission of the virus from birds to poultry workers and the necessary measures to protect poultry workers from exposure. 
(2)Revision of preparedness planNot later than 30 days after the meeting under paragraph (1), the Secretary shall revise the HHS Pandemic Influenza Plan to include the findings and recommendations of the participants in the meeting. 
(3)Implementation of recommendationsThe Secretary of Health and Human Services, Secretary of Agriculture, the Secretary of Interior, and the Secretary of Labor shall take the recommended steps to implement the recommendations of the participants in the meeting under paragraph (1).  
(d)Annual budget requestThe Secretary shall annually submit to the Congress a budget request related to the National Pandemic Influenza Preparedness Plan.  
(e)Biannual GAO reports 
(1)In generalThe Comptroller General of the United States shall, on an biannual basis, submit to the Congress and the Secretary a report concerning the HHS Pandemic Influenza Plan. 
(2)RequirementsAt a minimum, each report under paragraph (1) shall evaluate the ability of the HHS Pandemic Influenza Plan to— 
(A)address the organizational structure and chain of command, both in the Federal government and at the State level; 
(B)ensure adequate laboratory surveillance of influenza, including the ability to isolate and subtype influenza viruses year round; 
(C)improve vaccine research, development, and production; 
(D)procure adequate doses of anti-virals for treatment; 
(E)develop systems for tracking and distributing anti-viral medication and vaccines; 
(F)prioritize who would receive anti-virals and vaccines based on limited supplies; 
(G)stockpile medical and safety equipment for health care workers and first responders; 
(H)assure surge capacity capabilities for health care providers and institutions; 
(I)secure a backup health care workforce in the event of a pandemic; 
(J)ensure the availability of food, water, and other essential items during a pandemic; 
(K)provide guidance on needed State and local authority to implement public health measures such as isolation or quarantine; 
(L)maintain core public functions, including public utilities, refuse disposal, mortuary services, transportation, police and firefighter services, and other critical services; 
(M)establish networks that provide alerts and other information for health care providers; 
(N)communicate with the public with respect to prevention and obtaining care during a pandemic; and 
(O)provide security for first responders and other medical personnel and volunteers, hospitals, treatment centers, isolation and quarantine areas, and transportation and delivery of resources. 
104.Grants to improve State, local, and hospital preparedness for and response to public health emergencies; State pandemic influenza preparedness plans 
(a)Authorization of appropriationsSection 319C–1(j)(1)(B) of the Public Health Service Act (42 U.S.C. 247d–3a(j)(1)(B)) is amended by striking For the purpose of carrying out this section, and inserting the following: For the purpose of carrying out this section, including preparing for and responding to pandemic influenza,; and  
(b)State pandemic Influenza preparedness plansSection 319C–1 of the Public Health Service Act (42 U.S.C. 247d–3a), as amended by subsection (a) of this section, is amended— 
(1)by redesignating subsections (i) and (j) as subsections (j) and (k), respectively; and 
(2)by inserting after subsection (h) the following subsection: 
 
(i)Pandemic influenza; state preparedness plan 
(1)In generalAs a condition of receiving an award under subsection (a), the State involved shall— 
(A)designate an official or office as responsible for pandemic influenza preparedness; 
(B)submit to the Director of the Centers for Disease Control and Prevention a Pandemic Influenza Preparedness Plan described under paragraph (2); and 
(C)have such Preparedness Plan approved in accordance with this subsection. 
(2)Preparedness Plan 
(A)In generalThe Pandemic Influenza Preparedness Plan required under paragraph (1) shall address— 
(i)human and animal surveillance activities, including capacity for epidemiological analysis, isolation and subtyping of influenza viruses year-round, including for avian influenza among domestic poultry, and reporting of information across human and veterinary sectors; 
(ii)methods to ensure surge capacity in hospitals, laboratories, outpatient health care provider offices, medical suppliers, and communication networks; 
(iii)assisting the recruitment and coordination of national and State volunteer banks of health care professionals; 
(iv)distribution of vaccines, anti-virals, and other treatments to priority groups, and monitor effectiveness and adverse events; 
(v)networks that provide alerts and other information for health care providers and organizations at the National, State, and regional level; 
(vi)communication with the public with respect to prevention and obtaining care during pandemic influenza; 
(vii)maintenance of core public functions, including public utilities, refuse disposal, mortuary services, transportation, police and firefighter services, and other critical services; 
(viii)provision of security for— 
(I)first responders and other medical personnel and volunteers; 
(II)hospitals, treatment centers, and isolation and quarantine areas; 
(III)transport and delivery of resources, including vaccines, medications and other supplies; and 
(IV)other persons or functions as determined appropriate by the Secretary; 
(ix)the acquisition of necessary legal authority for pandemic activities; 
(x)integration with existing national, State, and regional bioterrorism preparedness activities or infrastructure; 
(xi)coordination among public and private health sectors with respect to health care delivery, including mass vaccination and treatment systems, during pandemic influenza; and 
(xii)coordination with Federal pandemic influenza preparedness activities. 
(B)Underserved populationsThe Pandemic Influenza Preparedness Plan required under paragraph (1) shall include a specific focus on surveillance, prevention, and medical care for traditionally underserved populations, including low-income, racial and ethnic minority, immigrant, and uninsured populations. 
(3)Approval of State Plan 
(A)In generalThe Secretary shall develop criteria to rate State Pandemic Influenza Preparedness Plans required under paragraph (1) and determine the minimum rating needed for approval. 
(B)Timing of approvalNot later than 90 days after a State submits a State Pandemic Influenza Preparedness Plan as required under paragraph (1), the Secretary shall make a determination regarding approval of such Plan. 
(4)Reporting of State PlanAll Pandemic Influenza Preparedness Plans submitted and approved under this section shall be made available to Congress, State officials, and the public as determined appropriate by the Secretary. 
(5)Assistance to StatesThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and the Administrator of the Health Resources and Services Administration, may provide assistance to States in carrying out this subsection, or implementing an approved State Pandemic Influenza Preparedness Plan, which may include the detail of an officer to approved domestic pandemic sites or the purchase of equipment and supplies. 
(6)WaiverThe Secretary may grant a temporary waiver of 1 or more of the requirements under this subsection.. 
105.Partnerships for community and hospital preparednessSection 319C–2(i) of the Public Health Service Act (42 U.S.C. 247d–4(i)) is amended by striking For the purpose of carrying out this section, and inserting the following: For the purpose of carrying out this section, including preparing for pandemic influenza,; and  
106.Purchase of unsold doses of seasonal vaccines 
(a)Producer-specific negotiation on supply for seasonIn the case of influenza vaccine and each other periodic-change vaccine, the Secretary shall, for each applicable vaccine season, negotiate with each producer of the vaccine to reach an agreement on the number of doses of the vaccine that the producer will manufacture for such season. The Secretary is not required under the preceding sentence to enter into such an agreement with any producer. 
(b)Purchase of percentage of unsold dosesWith respect to the number of doses of a periodic-change vaccine manufactured for an applicable vaccine season by a producer in accordance with an agreement under subsection (a), the Secretary shall purchase from the producer 50 percent of such doses that are unsold for the season. 
(c)Price per dose 
(1)Average sales priceSubject to paragraph (2), the price per dose paid by the Secretary in a purchase of periodic-change vaccine under subsection (b) shall be the average sales price for the vaccine for the applicable vaccine season, as determined by the Secretary. 
(2)Audits; adjustmentsThe Secretary may enter into an agreement under subsection (a) with a producer regarding a periodic-change vaccine only if the agreement includes a provision that permits the Secretary to conduct audits of sales of such vaccine at wholesale by the producer. The average sales price determined under paragraph (1) for a dose of the vaccine for an applicable vaccine season shall be adjusted by the Secretary as determined necessary by the Secretary on the basis of such audits and on the basis of any other information available to the Secretary on sales of the vaccine at wholesale. 
(d)DefinitionsFor purposes of this section: 
(1)The term approved vaccine means a vaccine for which a biologics license under section 351 is in effect. 
(2) 
(A)The term federally recommended vaccine, with respect to an adult, means an approved vaccine recommended by the Advisory Committee on Immunization Practices (an advisory committee established by the Secretary, acting through the Director of the Centers for Disease Control and Prevention). 
(B)The term federally recommended vaccine, with respect to a child, means a vaccine on the list referred to in section 1928(e) of the Social Security Act. 
(3)The term periodic-change vaccine means a federally recommended vaccine that is designed only for a single applicable vaccine season due to characteristics of the etiologic agent or agents for the disease involved, or due to characteristics of the vaccine, that adversely affect the extent to which the vaccine is safe and effective after such season. Such term includes influenza vaccine. 
(4)The term producer means a person who— 
(A)manufactures an approved vaccine; or 
(B)who intends to manufacture such a vaccine and is determined by the Secretary to have the capacity to meet legal requirements applicable to such manufacturing. 
(5) 
(A)The term vaccine season, with respect to a periodic-change vaccine, means a consecutive number of months, not exceeding 24 months, during which the Secretary recommends that the public in general, or particular populations, as the case may be, receive immunizations against the disease involved. 
(B)The term applicable vaccine season, with respect to a periodic-change vaccine, means the vaccine season that is applicable to such vaccine. 
(e)Direct spendingThe requirement under subsection (b) that the Secretary make purchases of doses of periodic-change vaccine constitutes budget authority in advance of appropriations Acts, and represents the obligation of the United States to make outlays for such purchases in accordance with this subsection. 
107.Surveillance 
(a)Domestic surveillance 
(1)In generalThe Secretary, in coordination with the Secretary of Agriculture, shall establish minimum thresholds for States with respect to adequate surveillance for pandemic influenza, including possible pandemic avian influenza. 
(2)Assistance to States 
(A)In generalThe Secretary, in coordination with the Secretary of Agriculture, shall provide assistance to States and regions to meet the minimum thresholds established under paragraph (1). 
(B)Types of assistanceAssistance provided to States under subparagraph (A) may include— 
(i)the establishment or expansion of State surveillance and alert systems, including the Sentinel Physician Surveillance System and 122 Cities Mortalities Report System; 
(ii)the provision of equipment and supplies; 
(iii)support for epidemiological analysis and investigation of novel strains; 
(iv)the sharing of biological specimens and epidemiological and clinical data within and across States; and 
(v)other activities determined appropriate by the Secretary. 
(3)Detail of officersThe Secretary may detail officers to States for technical assistance as needed to carry out this subsection. 
(b)Private sector involvement 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and the Administrator of the Health Resources and Services Administration, and in coordination with private sector entities, shall integrate and coordinate public and private influenza surveillance activities, as appropriate. 
(2)Grant program 
(A)In generalIn carrying out the activities under paragraph (1), the Secretary may establish a grant program, or expand existing grant programs, to provide funding to eligible entities to coordinate or integrate as appropriate, pandemic preparedness surveillance activities between States and private health sector entities, including hospitals, health plans, and other health systems. 
(B)EligibilityTo be eligible to receive a grant under subparagraph (A), an entity shall submit an application at such time, in such manner, and containing such information as the Secretary may require. 
(C)Use of fundsFunds under a grant under subparagraph (A) may be used to— 
(i)develop and implement surveillance protocols for patients in outpatient and hospital settings; 
(ii)establish a communication alert plan for patients for reportable signs and symptoms that may suggest influenza; 
(iii)plan for the vaccination of populations and, if appropriate, dissemination of anti-viral drugs; 
(iv)purchase necessary equipment and supplies; 
(v)increase laboratory testing and networking capacity; 
(vi)conduct epidemiological and other analyses; or 
(vii)report and disseminate data. 
(D)Detail of officersThe Secretary may detail officers to grantees under subparagraph (A) for technical assistance. 
(E)RequirementAs a condition of receiving a grant under subparagraph (A), a State shall have a plan to meet minimum thresholds for State influenza surveillance established by the Director of the Centers for Disease Control and Prevention in coordination with the Secretary of Agriculture under subsection (b). 
108.Global Network for Avian Influenza Surveillance 
(a)PurposeThe purpose of this section is to establish a Global Network for Avian Influenza Surveillance— 
(1)to more rapidly and efficiently detect, verify, and report on the presence of infectious diseases, such as highly pathogenic avian influenza, in migratory birds and resident waterfowl around the world; 
(2)to use information on viral strains found during surveillance of wild birds to better delineate any mutations in the virus that may be detectable within wild bird populations; 
(3)to use information on when and where HPAI and other pathogens of concern are identified in migratory birds— 
(A)to better guide preparedness in the United States and around the world; and 
(B)to carry out a comprehensive migratory bird disease surveillance initiative that will provide regions, countries, and specific locations with early warning information that will help target resources toward enhancement of poultry biosecurity and surveillance, heightened public health vigilance, and related areas; 
(4)to create an open access database within which information on HPAI and other pathogens of interest identified in migratory birds can be shared as close to real time as possible; 
(5)to protect the health and safety of United States citizens and officials traveling or living abroad; and 
(6)to protect the economic interests of the United States and its partners from threats to health, agriculture, and natural resources. 
(b)DefinitionsIn this section: 
(1)Eligible organizationThe term eligible organization means a nongovernmental wildlife conservation organization chartered in the United States with— 
(A)extensive global wildlife health experience in tracking disease in wild birds, including free-ranging, captive, and wild bird species; 
(B)proven ability in identifying avian influenza in wild birds; and 
(C)accredited zoological facilities in the United States. 
(2)GNAISThe term GNAIS means the Global Network for Avian Influenza Surveillance established under subsection (c)(1). 
(3)GNAIS partnersThe term GNAIS partners means the partners of the GNAIS described in subsection (c)(2). 
(4)HPAIThe term HPAI means highly pathogenic avian influenza. 
(5)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting— 
(A)through the Influenza Branch of the Centers for Disease Control and Prevention; and 
(B)in partnership with an eligible organization. 
(c)Global Network for Avian Influenza Surveillance 
(1)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall offer to enter into a contract with 1 or more eligible organizations to establish a Global Network for Avian Influenza Surveillance. 
(2)PartnersIn administering the GNAIS, the Secretary and the eligible organization shall collaborate with appropriate— 
(A)Federal and State agency partners, including— 
(i)the Department of Agriculture, acting through— 
(I)the Agricultural Research Service; and 
(II)the Animal and Plant Health Inspection Service; 
(ii)the Department of the Interior, acting through— 
(I)the United States Geological Survey; and 
(II)the United States Fish and Wildlife Service; and 
(iii)various State wildlife agencies in the United States; 
(B)multilateral agency partners, including— 
(i)the Food and Agriculture Organization; 
(ii)the World Health Organization; 
(iii)the Office International des Epizooties, the world animal health organization; and 
(iv)the World Conservation Union; 
(C)conservation organizations with expertise in international and domestic bird monitoring and surveillance; 
(D)accredited colleges of veterinary medicine; and 
(E)other national and international partners, as necessary. 
(3)International surveillanceThe eligible organization, in coordination with the Influenza Branch of the Centers for Disease Control and Prevention, shall manage an international surveillance program under which Federal GNAIS partners shall, and non-Federal GNAIS partners are encouraged to— 
(A)monitor and test for the presence or arrival of avian influenza and other significant avian pathogens at important bird areas around the world and in marketplaces with intense trade in wild birds; 
(B)use trained professionals to collect samples and other data and send samples to appropriate diagnostic centers; 
(C)use the GNAIS, in partnership with relevant agencies and organizations, for conducting— 
(i)disease surveillance activities on migratory birds worldwide; 
(ii)domestic and international field investigations on migratory birds; 
(iii)training and capacity-building activities related to the relationships between human health, domestic animal health, and wildlife health; and 
(iv)research on methods and approaches for detection and enhanced surveillance of HPAI and other pathogens in migratory birds; and 
(D)send samples for avian influenza testing to certified laboratories that— 
(i)meet internationally established methods standards; 
(ii)are located at— 
(I)the Influenza Branch of the Centers for Disease Control and Prevention; 
(II)the Office International des Epizooties, the world animal health organization; 
(III)the Food and Agriculture Organization; 
(IV)National Veterinary Services Laboratories of the Department of Agriculture; or 
(V)the Agricultural Research Service; and 
(iii)report the findings back to the eligible organization and GNAIS partners. 
(4)Network 
(A)PartnersFederal GNAIS partners shall, and non-Federal GNAIS partners are encouraged to, transmit information related to global distribution and characteristics of avian influenza to the Secretary acting through the eligible organization. 
(B)AdministrationThe Secretary, acting through the eligible organization, shall— 
(i)use surveillance reports and other formal and informal sources of information to identify and investigate local disease outbreaks of avian influenza, in coordination with GNAIS partners; 
(ii)develop a long-term baseline of regional data related to HPAI and pathogens in migratory birds for analysis between and across sites to create a system to identify when and where outbreaks might occur and paths of dispersal; 
(iii)provide technical assistance for disease prevention and control programs based on scientific understanding of the relationships between wildlife health, domestic animal health, and human health; 
(iv)provide analytical disease findings regularly to the Influenza Branch of the Centers for Disease Control and Prevention and other Federal GNAIS partners to prevent or combat human diseases; 
(v)conduct other activities as are necessary to support the GNAIS network and GNAIS partners; and 
(vi)coordinate GNAIS surveillance results at the headquarters of the eligible organization. 
(5)Database 
(A)In generalThe Secretary, acting through the eligible organization, shall manage, map, and make available on a database on the Internet all results and information gathered under this section. 
(B)RequirementsThe database shall— 
(i)provide geographic data on wild bird populations and the movements of the populations and laboratory test results; and 
(ii)be available for viewing by any Federal agency, foreign country, multilateral institution, organization, or individual. 
(6)TrainingThe Secretary shall request accredited colleges of veterinary medicine and other GNAIS partners to train members of the GNAIS network to— 
(A)monitor important bird areas around the world; and 
(B)test for the presence or arrival of avian influenza and other significant avian pathogens of zoonotic concern. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of the fiscal years 2006 through 2010. 
109.Procurements for Strategic National Stockpile For the purpose of preventing and treating pandemic influenza, the Secretary shall take immediate action to procure for the stockpile under section 319F–2 of the Public Health Service Act such quantities of anti-virals, vaccines, essential medications, and other supplies as the Secretary determines to be necessary. 
110.National tracking and distribution system for vaccines and anti-virals 
(a)In generalThe Secretary shall develop and implement a national system for the tracking and distribution of anti-viral medications and vaccines in order to prepare and respond to pandemic influenza. 
(b)SystemThe system developed under paragraph (1) shall— 
(1)allow for the electronic tracking of all domestically available anti-viral medication and vaccines for pandemic influenza; 
(2)anticipate shortages, and alert officials if shortages are expected in such medications and vaccines; 
(3)target distribution to high-risk groups, including health professionals and relief personnel and other individuals determined to be most susceptible to disease or death from pandemic flu; 
(4)ensure equitable distribution, particularly across low-income and other underserved groups; and 
(5)integrate with existing State and local systems as appropriate.  
111.Public education and awareness campaign 
(a)In generalThe Director of the Centers for Disease Control and Prevention, in consultation with the United States Agency for International Development, the World Health Organization, the World Organization for Animal Health, and foreign countries, shall develop an outreach campaign with respect to public education and awareness of influenza and influenza preparedness. 
(b)Details of campaignThe campaign established under subsection (a) shall— 
(1)be culturally and linguistically appropriate for domestic populations; 
(2)be adaptable for use in foreign countries; 
(3)target high-risk populations (those most likely to contract, transmit, and die from influenza); 
(4)promote personal influenza precautionary measures and knowledge, and the need for general vaccination, as appropriate; and 
(5)describe precautions at the State and local level that could be implemented during pandemic influenza, including quarantine and other measures. 
112.Health professional trainingThe Secretary, directly or through contract, and in consultation with professional health and medical societies, shall develop and disseminate pandemic influenza training curricula— 
(1)to educate and train health professionals, including physicians, nurses, public health practitioners, virologists and epidemiologists, veterinarians, mental health providers, allied health professionals, and paramedics and other first responders; 
(2)to educate and train volunteer, non-medical personnel whose assistance may be required during a pandemic influenza outbreak; and 
(3)that address prevention, including use of quarantine and other isolation precautions, pandemic influenza diagnosis, medical guidelines for use of anti-virals and vaccines, and professional requirements and responsibilities, as appropriate. 
113.Research at National Institutes of Health 
(a)In generalThe Director of the National Institutes of Health (referred to in this section as the Director of NIH), in collaboration with the Director of the Centers for Disease Control and Prevention, and other relevant agencies, shall expand and intensify human and animal research, with respect to influenza, on— 
(1)vaccine development and manufacture, including strategies to increase immunological response; 
(2)effectiveness of inducing heterosubtypic immunity; 
(3)antigen-sparing studies; 
(4)anti-virals, including minimal dose or course of treatment and timing to achieve prophylactic or therapeutic effect; 
(5)side effects and drug safety of vaccines and anti-virals in subpopulations; 
(6)alternative routes of delivery of vaccines, anti-virals, and other medications as appropriate; 
(7)more efficient methods for testing and determining virus subtype; 
(8)protective measures; 
(9)modes of influenza transmission; 
(10)effectiveness of masks, hand-washing, and other non-pharmaceutical measures in preventing transmission; 
(11)improved diagnostic tools for influenza; and 
(12)other areas determined appropriate by the Director of NIH. 
(b)Authorization of appropriationsFor the purposes of carrying out subsection (a), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010.  
114.Research at Centers for Disease Control and Prevention 
(a)In generalThe Director of the Centers for Disease Control and Prevention, in collaboration with other relevant agencies, shall expand and intensify research, with respect to influenza, on— 
(1)historical research on prior pandemics to better understand pandemic epidemiology, transmission, protective measures, high-risk groups, and other lessons that may be applicable to future pandemic; 
(2)communication strategies for the public during pandemic influenza, taking into consideration age, racial and ethnic background, health literacy, and risk status; 
(3)changing and influencing human behavior as it relates to vaccination; 
(4)development and implementation of a public, non-commercial and non-competitive broadcast system and person-to-person networks; 
(5)population-based surveillance methods to estimate influenza infection rates and rates of outpatient illness; 
(6)vaccine effectiveness; 
(7)systems to monitor vaccination coverage levels and adverse events from vaccination; and 
(8)other areas determined appropriate by the Director of the Centers for Disease Control and Prevention. 
(b)Authorization of appropriationsFor the purposes of carrying out subsection (a), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010. 
115.Collaboration with National Science Foundation regarding effective communication strategies 
(a)In generalThe Secretary and the National Science Foundation shall collaborate to develop best practices and fund social science research toward developing effective communication strategies with respect to preparedness for and response to pandemic influenza.  
(b)Authorization of appropriationsFor the purposes of carrying out subsection (a), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010. 
116.Funds for inspections of manufacturing facilities; postmarket safety 
(a)InspectionsWith respect to facilities that manufacture influenza vaccine, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010 for the purpose of providing additional funds to the Food and Drug Administration to conduct inspections of such facilities to determine whether the facilities are in compliance with regulations under section 501 of the Federal Food, Drug, and Cosmetic Act (relating to adulteration). Such authorizations are in addition to other authorizations of appropriations that are available for such purpose. 
(b)Postmarket safetyFor the purpose of providing additional funds to the Food and Drug Administration to carry out postmarket safety activities with respect to vaccines approved under section 351 of the Public Health Service Act to prevent influenza, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010. Such authorizations are in addition to other authorizations of appropriations that are available for such purpose. 
117.Coordination with Department of Homeland SecurityConsistent with section 505(a) of the Homeland Security Act of 2002, the Secretary of Health and Human Services shall collaborate with the Secretary of Homeland Security in developing and implementing a coordinated strategy for preparing for and responding to pandemic influenza, including carrying out such relevant activities under the National Response Plan (developed under Homeland Security Presidential Directive 5) as are consistent with such section 505(a). 
118.DefinitionFor purposes of this title, the term Secretary means the Secretary of Health and Human Services, unless the context of usage indicates otherwise.  
IIProtecting health care workers and first responders from pandemic Influenza 
201.Preparedness and response 
(a)In generalThe Secretary of Labor and the Secretary of Health and Human Services shall develop and issue workplace standards, recommendations and plans to protect health care workers and first responders, including police, firefighters, and emergency medical personnel from workplace exposure to pandemic influenza. Such standards, recommendations and plans shall set forth appropriate measures to protect workers both in preparation for a potential pandemic influenza occurrence and in response to an actual occurrence of pandemic influenza. 
(b)Workplace safety and health standards 
(1)In generalWithin 6 months after the date of the enactment of this Act, pursuant to section 6(c) of the Occupational Safety and Health Act, the Secretary of Labor, in consultation with the Director of the National Institute for Occupational Safety and Health, shall develop and issue an emergency temporary standard for the protection of health care workers and first responders against occupational exposure to pandemic influenza, including avian influenza caused by the H5N1 virus. Within 6 months after the issuance of an emergency standard, the Secretary of Labor shall issue a final permanent standard for occupational exposure to pandemic influenza under section 6(b) of the Occupational Safety and Health Act. The emergency temporary standard and final permanent standard shall provide, at a minimum, for the following: 
(A)The development and implementation of an exposure control plan to protect workers from airborne and contact hazards in conformance with the Guideline for Protecting Workers Against Avian Flu issued by the Occupational Safety and Health Administration March 2004, the Centers for Disease Control and Prevention Interim Recommendations for Infection Control in Health-Care Facilities Caring for Patients with Known or Suspected Avian Influenza issued May 21, 2004, and the World Health Organization (WHO) Global Influenza Preparedness Plan issued April 2005. 
(B)Personal protective equipment, in conformance with the requirements of 29 CFR 1910.134 and 29 CFR 1910.132. 
(C)Training and information in conformance with the OSHA Bloodborne Pathogens standard under 29 CFR 1910.1030(g). 
(D)Appropriate medical surveillance for workers exposed to the pandemic influenza virus, including the H5N1 virus. 
(E)Immunization against the pandemic influenza virus, if such a vaccine has been approved by the Food and Drug Administration and is available. 
(2)Effective dateThe emergency standard issued under paragraph (1) shall take effect not later than 90 days after the promulgation of such standard, except that the effective date for any requirements for engineering controls shall go into effect not later than 90 days after the promulgation of the final permanent standard. The provisions of the emergency temporary standard shall remain in effect until the final permanent standard is in effect.  
(c)Pandemic influenza preparedness plan revisions 
(1)Minimal requirementsWithin 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall revise the provisions of the pandemic influenza plan of the Department of Health and Human Services to conform with the minimal worker protection requirements set forth in subsection (b). 
(2)Final standardWithin 30 days of the promulgation of a final standard under subsection (b), the Secretary of Health and Human Services shall modify the pandemic influenza plan of the Department of Health and Human Services to conform with the provisions of the occupational safety and health standard issued by the Secretary of Labor. 
202.Relation to States and political subdivisions receiving funds under title IAn award of a grant, cooperative agreement, or contract may not be made to any State or political subdivision of a State under any program receiving funds under title I or any program amended by such title unless the State or political subdivision agrees to comply with the standards issued under section 201 for protecting health care workers and first responders from pandemic influenza. 
IIIInternational assistance to combat the avian influenza virus 
301.FindingsCongress makes the following findings: 
(1)The H5N1 strain of the avian influenza virus is now endemic in parts of Southeast Asia, where Cambodia, Indonesia, Laos, and Thailand are the worst-affected countries.  
(2)More than 150 million birds, mostly chickens, have died or been culled as a result of the avian influenza virus and losses to the farmers are estimated to be in excess of $10,000,000,000. Sixty-three out of 124 humans who have been infected with the virus have died since December 2003.  
(3)Despite control measures, the avian influenza virus continues to spread and raise serious public health concerns at the global level. 
(4)Farmers have faced economic hardships as a result of the avian influenza virus as they have had to sacrifice their infected flocks for slaughter, as well as dealing with consumer anxiety about the safety of eating chickens or eggs.  
(5)The major world animal and human health organizations, such as the World Health Organization (WHO) and the Food and Agricultural Organization (FAO), have developed a global strategy and regional and country-specific plans to minimize the global threat of the avian influenza virus to humans and to domestic poultry and other animal populations through the control and gradual eradication of the virus. 
(6)Experts are concerned about the spread of the avian influenza virus to countries with a high prevalence of HIV/AIDS, particularly countries of sub-Saharan Africa, as it will be difficult to single out the symptoms of the avian influenza virus in people living with HIV/AIDS. The avian influenza virus is already prevalent in Asia which is home to the second largest number of people living with HIV/AIDS in the world. 
(7)Scientists warn that the avian influenza virus could easily mutate into a more easily transferable form, which might trigger an international human pandemic influenza.  
(8)In the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13), Congress approved $25,000,000 in emergency funding for a coordinated international program to prevent and control the spread of the avian influenza virus. 
(9)In September 2005, the Government of the United States announced the International Partnership on Avian and Pandemic Influenza, the aim of which is to combat the threat of the avian influenza virus and improve global readiness by elevating the issue on national agendas, coordinating efforts among donor and affected nations, mobilizing and leveraging resources, increasing transparency and the quality of surveillance, and building local capacity to identify, contain, and respond to the virus. 
(10)The World Bank, comprised of the International Bank for Reconstruction and Development (IBRD) and the International Development Association (IDA), determined that the financial needs of countries affected by the avian influenza virus will potentially reach $1,000,000,000 over the next three years. This figure does not include, however, financing for human or animal vaccine development, anti-viral medicines, or compensating farmers for loss of income due to animals that have been culled, all of which could potentially double the financial needs of the affected countries to combat the virus. 
(11)On November 1, 2005, the Administration requested $251,000,000 to detect and contain outbreaks of avian influenza virus before the outbreaks spread around the world. 
(12)On November 7, 2005, the World Health Organization, the Food and Agricultural Organization, the World Organization for Animal Health, and the World Bank convened a meeting on the avian influenza virus and human pandemic influenza and set out key action steps to respond to the threat of the avian influenza virus.  
(13)At this meeting, member states of these organizations agreed to improve surveillance of the avian influenza virus, support and train for rapid containment of the virus, assist countries in controlling the virus in animal populations, improve preparedness for human pandemic influenza, develop integrated national plans, and support factual and transparent communications, including risk communications. The participants also agreed on the urgent need for financing of these activities. 
302.Bilateral assistance 
(a)AuthorizationThe Secretary of State, in consultation and coordination with the Administrator of the United States Agency for International Development and the heads of other relevant departments and agencies of the Government of the United States, is authorized to provide assistance, on such terms and conditions as the Secretary may determine, to foreign countries to combat the avian influenza virus. The Secretary may provide assistance under this section notwithstanding any provision of law that restricts assistance to foreign countries. 
(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to— 
(1)develop national and regional early warning systems for outbreaks and incidence of the avian influenza virus;  
(2)improve institutional capacity in the health sector to respond to outbreaks of the avian influenza virus, including strengthening animal and human disease surveillance, monitoring, and laboratory diagnosis, training and equipping rapid response teams, and encouraging national and local governments to provide incentives for reporting of possible animal or human cases of the avian influenza virus; 
(3)strengthen veterinary systems and expand culling programs for animals; 
(4)assist national and local governments in rapid containment of outbreaks of the avian influenza virus in animals in conjunction with international and regional organizations; 
(5)assist in the development of national and regional animal and human health preparedness plans; 
(6)implement public information and communication plans in animal husbandry and public recognition of human pandemic influenza; 
(7)support the health component of United States embassies and missions;  
(8)develop and support evacuation contingency plans in countries in which human pandemic influenza has been detected; 
(9)assist national and local governments in providing compensation to farmers for culling of animals and incentives for reporting cases of the avian influenza virus;  
(10)expand emergency anti-viral stockpiles for the avian influenza virus;  
(11)strengthen educational and cultural exchanges for doctors, nurses, health administrators, and other health officials to improve institutional knowledge for combating the avian influenza virus and other infectious diseases;  
(12)leverage private sector resources to provide incentives to farmers to report outbreaks of the avian influenza virus and to national and local governments for control efforts; and 
(13)support the role of civil society, nongovernmental organizations, and other community groups in the development of public information campaigns with respect to the avian influenza virus. 
303.Multilateral assistance 
(a)Authorization 
(1)In generalThe Secretary of State is authorized to provide assistance to combat the avian influenza virus by making voluntary contributions to the World Health Organization, the Food and Agricultural Organization, the World Organization for Animal Health, and other appropriate international and regional organizations. The Secretary may make voluntary contributions under this section notwithstanding any provision of law that restricts voluntary contributions to international organizations. 
(2)LimitationThe amount of United States voluntary contributions under paragraph (1) to an organization specified in such paragraph for a calendar year may not exceed 33 percent of the total amount of voluntary contributions by all countries to the organization for the calendar year.  
(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to— 
(1)support the programs and activities of the Senior United Nations System Coordinator for Avian and Human Influenza;  
(2)support the programs and activities of the World Health Organization to— 
(A)provide direct support to foreign government health agencies to provide human surveillance, increase response capacity, and strengthen veterinary systems with respect to the avian influenza virus; 
(B)improve country level and regional planning and coordination with respect to the avian influenza virus; and 
(C)develop standard operating procedures for rapid deployment of anti-viral stockpiles to achieve early containment of the avian influenza virus;  
(3)support the programs and activities of the Food and Agricultural Organization to— 
(A)improve diagnostics infrastructure and operations for animal health; and 
(B)provide direct support to foreign government agriculture agencies for animal health planning and commodities; and  
(4)support the programs and activities of other appropriate international organizations with respect to the avian influenza virus. 
304.Establishment of multi-donor trust fund 
(a)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at the International Bank for Reconstruction and Development to use the voice and vote of the United States to promote the establishment of a multi-donor trust fund to be administered by the International Bank for Reconstruction and Development with the specific aim of supporting country-level activities to combat the avian influenza virus. 
(b)Contribution authorityThe Secretary of the Treasury may make contributions on behalf of the United States to a fund established and administered as described in subsection (a). 
(c)FundingThe amounts appropriated under section 310 shall be available for contributions under subsection (b). 
305.Coordinator of United States assistance to combat the avian influenza virus 
(a)DesignationThe Secretary of State shall designate a coordinator of United States assistance to combat the avian influenza virus (hereafter in this section referred to as the coordinator). 
(b)DutiesThe coordinator shall— 
(1)ensure policy and program coordination among the relevant departments and agencies of the Government of the United States of the provision of assistance to combat the avian influenza virus in foreign countries at both the department and agency level and the field operations level, including by resolving policy and program disputes among such departments and agencies with respect to the provision of such assistance;  
(2)ensure proper administration and oversight by the relevant departments and agencies of the Government of the United States of the provision of assistance to combat the avian influenza virus in foreign countries in accordance with the country strategies developed pursuant to section 306;  
(3)ensure the provision of United States assistance to combat the avian influenza virus in foreign countries is coordinated with the early warning system established under section 307; 
(4)ensure the coordination of the provision of United States assistance to combat the avian influenza virus in foreign countries with the provision of related assistance of other countries and international and regional organizations, including the United Nations and international financial institutions; and 
(5)liaise with United States ambassadors and country teams to ensure coordination and coherence at the field operations level in the provision of United States assistance to combat the avian influenza virus in foreign countries. 
(c)Rank and status of coordinatorThe coordinator designated under subsection (a) shall have the rank and status of ambassador. 
306.Designation of high risk foreign countries and development of country strategies 
(a)Designation of countries and development of country strategiesThe Secretary of State, acting through the coordinator, and in consultation with the Administrator of the United States Agency for International Development and the heads of other relevant departments and agencies of the Government of the United States, shall— 
(1)designate foreign countries that are at high risk for outbreaks of the avian influenza virus based on data from the relevant departments and agencies of the Government of the United States, the World Health Organization, the Food and Agricultural Organization, and other relevant international and regional organizations, and civil society organizations; and 
(2)develop country strategies to prevent, mitigate, and respond to outbreaks of the avian influenza virus in foreign countries designated pursuant to paragraph (1). 
(b)Content of country strategiesEach country strategy developed pursuant to subsection (a)(2) shall include— 
(1)an analysis of the types and amount of assistance that are needed by the country from— 
(A)the Government of the United States; and  
(B)international organizations, international financial institutions, and donor countries; and  
(2)a specific action plan, to be developed in consultation with the government of the country, international organizations, and other appropriate entities, to prevent, mitigate, and respond to outbreaks of the avian influenza virus in the country. 
307.United States avian influenza virus early warning system 
(a)EstablishmentThe Administrator of the United States Agency for International Development, in consultation with the Secretary of Health and Human Services and the heads of other relevant departments and agencies of the Government of the United States, shall establish an early warning system to prevent, mitigate, and respond to outbreaks of the avian influenza virus in foreign countries. 
(b)ComponentsThe early warning system established pursuant to subsection (a) shall consist of— 
(1)a database of information relating to the occurrence of outbreaks of the avian influenza virus in foreign countries; 
(2)a list, to be updated regularly, of foreign countries in which there is low to moderate risk of outbreaks of the avian influenza virus in order to enhance the preparedness of the Government of the United States to prevent, mitigate, and respond to such outbreaks; and  
(3)an analysis of the response capacity of the national government of countries with a low to moderate risk of outbreaks of the avian influenza virus and steps that are being taken by local, national, and international governmental and nongovernmental organizations to prevent, mitigate, and respond to such outbreaks. 
(c)ReportThe Administrator of the United States Agency for International Development shall submit to the relevant departments and agencies of the Government of the United States and to United States embassies and consular posts a monthly report that contains the list developed pursuant to subsection (b)(2). 
308.Report 
(a)ReportNot later than 180 days after the date of the enactment of this Act, and annually thereafter until 2008, the Secretary of State shall transmit to the appropriate congressional committees a report on the implementation of this title.  
(b)ContentsThe report required by subsection (a) shall include— 
(1)the name of each recipient of assistance under sections 302 and 303, the amount of assistance provided to the recipient, a description of the purpose for which the assistance was provided, and the results of the assistance, if available; 
(2)a description of the progress of establishing the multi-donor trust fund described in section 304(a) and the amount of assistance provided to the multi-donor trust fund since its establishment; 
(3)a description of the specific actions of the coordinator pursuant to section 305(b) to ensure policy and program coordination of the provision of assistance to combat the avian influenza virus, the obstacles in ensuring such coordination, and recommendations to improve such coordination; 
(4)a list of the foreign countries designated pursuant to section 306(a)(1) and summaries of the country strategies required by subsections (a)(2) and (b) of section 306; and  
(5)a description of the progress of establishing an early warning system required by section 307 and, once established, a summary of the list required by section 307(b)(2).  
309.DefinitionsIn this title: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Appropriations, the Committee on Energy and Commerce, and the Committee on International Relations of the House of Representatives; and 
(B)the Committee on Appropriations, the Committee on Foreign Relations, and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(2)Avian influenza virusThe term avian influenza virus means an influenza A virus of subtype H5 or H7 that— 
(A)causes avian influenza; and 
(B)has been determined by the President to pose a threat to the public health. 
(3)CoordinatorThe term coordinator means the coordinator designated by the Secretary pursuant to section 305(a).  
(4)Relevant departments and agencies of the government of the united statesThe term relevant departments and agencies of the Government of the United States means— 
(A)the Department of State; 
(B)the United States Agency for International Development; 
(C)the Department of Health and Human Services (including its agencies and offices); and 
(D)any other department or agency of the Government of the United States that participates in international avian influenza virus activities pursuant to the authorities of such department or agency or this Act. 
(5)SecretaryThe term Secretary means the Secretary of State.  
310.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this title $750,000,000 for fiscal year 2007. 
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended. 
 
